O’GORMAN, J.
The action is for slander, and on defendant’s alleged default the damages-were assessed at $2,000. After the entry of judgment and issuance of execution, the defendant moved to set aside the judgment 'on the-ground that the summons was never served upon him. The learned justice at Special Term denied this application, but from an examination of the papers we entertain such a serious-doubt as to whether the summons was served that in our opinion the ends of justice will be best served by granting the motion, and thus-give the defendant an opportunity to have his-day in court. Order reversed, and motion granted, with $10 costs to the defendant. All concur.